Citation Nr: 0533843	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  05-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder, 
claimed as residuals of a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February to October, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Although the veteran initially 
requested a hearing to be conducted at the Board in 
Washington, D.C., he withdrew his request in October 2005.  

In October 2004, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran seeks to reopen a claim of service connection for 
a low back disorder, claimed as residuals of a lumbosacral 
strain.  This claim has most recently been denied in an 
October 1998 RO decision.  Although the RO reopened the 
claim, based upon receipt of evidence indicating that the 
veteran had cervical disc space narrowing, the RO denied the 
claim on its merits.  

The record indicates that the veteran's claim of service 
connection for a lumbosacral strain was originally denied in 
an August 1950 Board decision - on the basis that although 
service medical records revealed an initial diagnosis of 
lumbosacral strain, this diagnosis was later changed to a 
finding that the veteran had had no low back disorder, and 
that he had been temperamentally unsuited for service.  

The Board has determined that this matter must be remanded.  
Firstly, shortly after the veteran's petition to reopen the 
claim was received in March 2004, the RO gave the veteran 
inadequate notice of the laws and regulations pertinent to 
new and material evidence to reopen a claim previously denied 
claim, and the defect cannot be cured at the Board.  The 
April 2004 VCAA notice referred to a former standard for new 
and material evidence which is not applicable to the 
veteran's petition to reopen the claim, received at the RO in 
April 2004: the notice refers to the veteran's need to submit 
new and material evidence which would, "change the outcome" 
of the prior decision, while the appropriate standard is 
merely that the veteran submit new and material evidence 
which raises a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a) (2005); See also, Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

There was a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims-such as the veteran's in the instant case on 
appeal-filed on or after August 29, 2001.  The 2001 
provisions of 38 C.F.R. § 3.156 amended the standard for 
finding new and material evidence.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (38 C.F.R. § 3.156(a)).  This change 
in the law is applicable only to claims filed after August 
29, 2001, the effective date of the amendment.  As the 
veteran's claim was filed in April 2004, the new criteria 
apply to his claim.  As amended, new evidence means existing 
evidence not previously submitted to agency decision makers.  
As amended, material evidence means: evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

Additionally, the VCAA notice defect was not cured upon the 
RO's issuance of the statement of the case (SOC) in May 2005, 
which includes no reference to the laws and regulations 
regarding new and material evidence, and simultaneously 
erroneously identifies the issue as one of service 
connection.  

It is unclear how the RO determined how the receipt of 
evidence indicating the presence of a cervical spine disorder 
was sufficient to constitute new and material evidence, under 
any standard, to reopen a claim of service connection for a 
lumbar spine disorder.  Upon the furnishing of a VCAA-
compliant notice that advises the veteran of the correct 
legal standard for the reopening of his claim, the RO will 
revisit the question of whether he has submitted new and 
material evidence.   Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board has not reviewed the entirety of the record with a 
view towards ascertaining whether evidence sufficient to 
reopen the claim has been submitted.  However, a brief review 
of the file suggests that the veteran has continually 
repeated that he injured his lower back in service, and such 
contention has been repeatedly rejected.  Although the RO/AMC 
will specifically advise the veteran by separate 
correspondence (and the Board's present observation does not 
suffice to alleviate this obligation), the veteran is advised 
that "new" evidence is that which was not previously of 
record, and that by "material" is meant that the evidence 
raise a reasonable possibility of substantiating the claim, 
and which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  

The law provides that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The RO/AMC should send the veteran a 
VCAA notice letter which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with regard to new and material 
evidence needed to reopen a claim of 
service connection for a low back 
disorder, claimed as residuals of a 
lumbosacral strain.  The RO should 
specifically advise the veteran what 
evidence is needed to reopen his claim, 
what evidence, if any, VA will request on 
his behalf, and what evidence he is 
expected to provide.  

The RO should invite him to submit any 
and all evidence in his possession which 
is potentially probative of his claim on 
appeal and to identify any and all 
treatment providers, with authorizations, 
so that the VA may request copies of all 
such records.  

2.  The VBA AMC should obtain all 
outstanding VA treatment records, 
specifically those dated from June 2004 
to the present.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
a low back disorder, claimed as residuals 
of a lumbosacral strain.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim remaining on 
appeal-with reference to 38 C.F.R. § 3.156(a) (2005), and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this Remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


